          Case 1:19-cv-02443-RDM Document 21 Filed 10/28/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

       Plaintiffs,                                         Case No. 1:19-cv-02443-RDM

           v.

 JONES DAY, STEPHEN J. BROGAN,
 and BETH HEIFETZ,

       Defendants.



                        MOTION FOR LEAVE TO FILE SURREPLY

        Plaintiffs respectfully request leave to file a surreply (Dkt. 20-1) to address new arguments

raised for the first time in Jones Day’s reply brief (Dkt. 19). Those new arguments include:

   •    Jones Day’s new argument that there is no “practical daylight” between giving new
        mothers “leave while they are disabled” and giving them “eight weeks of disability
        leave.” Reply 1-2.

   •    Jones Day’s new argument that, contrary to Plaintiffs’ longstanding belief and the
        Complaint’s allegations, it actually “offers leave only for the period of actual
        disability.” Reply 1; see Reply 3-6.

   •    Jones Day’s new argument that its family leave policy’s promise of eight weeks of
        disability leave to birth mothers is inoperative “shorthand” that does not mean what
        it says. Reply 1, 4-5, 7-8.

   •    Jones Day’s new argument that Plaintiffs’ opposition to its policy was unreasonable
        in light of the preceding new arguments. Reply 6-8.

   •    Jones Day’s new argument that, even if its policy illegally discriminated against
        Mark, the only reasonable remedy would be to give Mark nothing. Reply 7.

   •    Jones Day’s new claim that Plaintiffs have “admitted[]” that its discriminatory
        policy is “reasonable.” Reply 4.

   •    Jones Day’s new arguments that Julia’s retaliation claims fail to plead either
        protected activity or causation. Reply 8 n.3.
           Case 1:19-cv-02443-RDM Document 21 Filed 10/28/19 Page 2 of 2




     •   Jones Day’s new argument that a key D.C. Court of Appeals decision interpreting
         the D.C. FMLA is not binding because it relied on federal law. Reply 9-10.

     •   Jones Day’s new argument that Julia’s EEOC charge was untimely for failure to
         cross-file with the D.C. Office of Human Rights. Reply 10-12.

     •   Jones Day’s new argument that Julia failed to state a disparate impact claim. Reply
         15 n.7.

The Court has wide discretion in determining whether to accept a surreply. Plunkett v. DOJ, 249

F. Supp. 3d 73, 75 n.2 (D.D.C. 2017). Plaintiffs have sought to draft their brief to be helpful to

the Court, and they believe that it meets the criteria for acceptance. Edelman v. SEC, 239

F. Supp. 3d 45, 54 n.5 (D.D.C. 2017). Accordingly, Plaintiffs respectfully seek leave to file their

surreply.1




 /s/ Julia Sheketoff                                      /s/ Mark C. Savignac
 Julia Sheketoff (pro se)                                 Mark C. Savignac (pro se)
 1112 M St. NW #411                                       1112 M St. NW #411
 Washington, D.C. 20005                                   Washington, D.C. 20005
 (202) 567-7195                                           (217) 714-3803
 sheketoff@gmail.com                                      marksavignac@gmail.com
 D.C. Bar No. 1030225                                     D.C. Bar No. 995367

 October 28, 2019




 1
     Jones Day’s counsel declined to consent to this motion.
